       Case 1:19-cr-00690-KPF Document 100 Filed 01/07/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                   -v.-                             19 Cr. 690 (KPF)

GREGORIS MARTINEZ,                               SCHEDULING ORDER

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      The parties are directed to appear for a change of plea hearing on

January 19, 2021, at 3:00 p.m. The hearing shall take place by video.

Instructions for accessing the videoconference will be shared in advance of the

hearing.

      SO ORDERED.

Dated: January 8, 2020
       New York, New York

                                             KATHERINE POLK FAILLA
                                            United States District Judge
